Citation Nr: 0519960	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  99-15 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for sarcoidosis.

2.  Entitlement to an initial disability rating in excess of 
30 percent for sarcoidosis. 

3.  Entitlement to service connection for a left wrist 
disorder.

4.  Entitlement to service connection for a left thumb 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1976.

The instant appeal as to the left wrist arose from a July 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Chicago, Illinois, which denied 
the claim for service connection for a left wrist disorder.  
The instant appeal as to the left thumb arose from a May 2003 
rating decision which denied a claim for service connection 
for a left thumb disorder.  The instant appeal as to the 
initial rating and earlier effective date claims arose from a 
January 2005 rating decision which granted a claim for 
service connection for sarcoidosis and assigned a 30 percent 
disability evaluation, effective from January 29, 2001.

The veteran and his spouse testified at a personal hearing 
before the undersigned Veterans Law Judge using 
videoconferencing techniques in April 2005.

By letter dated in March 2005 the veteran was advised that 
the RO was proposing to discontinue his entitlement to 
special monthly pension.  The claims file does not contain a 
subsequent final rating action with regard to the issue of 
special monthly pension.  38 C.F.R. § 3.105 (2004).  The 
appellant and his representative, during his April 2005 
hearing, testified that the veteran disagreed with any 
discontinuance with regard to his special monthly pension 
benefits.  The Board of Veterans' Appeals (Board) advises the 
veteran that he must disagree with the final rating action 
with regard to this claim and that he must perfect an appeal 
with regard to such final rating action before the Board is 
able to address the special monthly pension issue.  
Accordingly, the Board will not address the special monthly 
pension issue in this decision.

The issues of entitlement to service connection for a left 
wrist and a left thumb disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision of July 1999 denied the veteran's claim 
for service connection for sarcoidosis.  The veteran was 
properly notified of the rating decision, including his 
appeal rights, and he did not appeal that decision.

2.  The veteran has not pointed to any error of fact or any 
error in the application of the law which is such that it 
would compel the conclusion that the result would have been 
manifestly different in July 1999, but for the error.

3.  On January 29, 2001, the veteran filed a claim to reopen 
his claim for service connection for sarcoidosis.

4.  The veteran's ocular status is manifested by active, 
chronic panuveitis, multifocal chorioditis, and cystoid 
macular edema with corrected visual acuity of 20/40, all 
secondary to sarcoidosis.

5.  Prior to April 29, 2004, sarcoidosis was manifested by 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids and pulmonary function 
testing showing forced vital capacity FEV-1 of 65 percent 
predicted; FEV-1/FVC of 86 percent; and DLCO (SB) of 56-
percent predicted.

6.  Since April 29, 2004, sarcoidosis is manifested by the 
need for systemic high dose (therapeutic) corticosteroids for 
control and pulmonary function testing showing forced vital 
capacity FEV-1 of 70 percent with mild restrictive disease.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date 
earlier than January 29, 2001, for the grant of service 
connection for sarcoidosis.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i), (q)(ii), and (r) (2004).

2.  Prior to August 29, 2004, the criteria for evaluation in 
excess of 30 percent for the pulmonary aspects of the 
veteran's sarcoidosis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.21, 4.96, and 4.97, Diagnostic Code 6600, 6846 
(2004).

3.  Prior to August 29, 2004, a separate 10 percent 
evaluation is warranted for the ocular aspects of the 
veteran's sarcoidosis--active, chronic panuveitis, multifocal 
chorioditis, and cystoid macular edema with corrected visual 
acuity of 20/40.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.84a, 
Diagnostic Codes 6000-6005, 38 C.F.R. §§  4.96, and 4.97, 
Diagnostic Code 6600, 6846 (2004).

4.  The criteria for an increased evaluation of 60 percent 
for pulmonary sarcoidosis have been met since April 29, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.21, 4.96, and 4.97, Diagnostic Code 
6846 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board notes that where VCAA notice has been provided as 
to an "upstream" element of a claim, like entitlement to 
service connection, additional VCAA notice is not required as 
to any "downstream" element of the claim, like disagreement 
with the initial rating or effective date.  VAOPGCPREC. 8-
2003 (Dec. 22, 2003)(69 Fed. Reg. 25,180) (If, in response to 
notice of its decision on a claim for which VA has already 
given 38 U.S.C.A. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, like disagreement with 
an initial rating, 38 U.S.C.A. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).

The Board finds that the veteran was provided proper VCAA 
notice with the respect to the upstream element of the 
sarcoidosis claims at issue in this case when he was provided 
a VCAA letter dated May 6, 2002, which addressed the service 
connection claim for sarcoidosis.  The May 2002 letter was 
provided prior to the initial grant of the "upstream" 
service connection claim in January 2005.  

The May 2002 letter provided content complying notice to the 
claimant regarding what information and evidence was needed 
to substantiate his sarcoidosis claim, as well as what 
information and evidence must be submitted by him, and what 
information and evidence would be obtained by VA.  The letter 
advised him what evidence was needed to establish entitlement 
to service connected compensation benefits.  The letters 
advised him that VA would attempt to get any relevant federal 
evidence as well as any private medical evidence which he 
identified and informed him that he needed to provide enough 
information about his records so that they could be 
requested.  

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the appellant to provide 
"any evidence in his possession" that pertained to his 
claims.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice letter informed the veteran of his and 
VA's respective responsibilities in obtaining evidence, and 
notified him that he was ultimately responsible for providing 
the information and evidence to support his claims.  Given 
this correspondence, it is untenable that the veteran would 
have refrained from submitting any relevant evidence he might 
have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. §§  U.S.C.A. § 5103(a) and 
38 U.S.C.A. §§  C.F.R. § 3.159(b)(1) require VA to include 
this fourth element as part of its VCAA notice, is obiter 
dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the appellant has 
provided written statements supporting his contentions and 
has provided written statements from health care providers as 
well as photos and medical treatise evidence.  He also 
associated with the claims file several lay statements and 
certain VA and private treatment records.  VA developed the 
appellant's service medical records and VA treatment records.  

The appellant has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Several VA 
examinations have been provided with regard to the 
sarcoidosis claims rendering further medical examination or 
opinion unnecessary.  38 U.S.C.A. § 5103A(d)(2)(B) (West 
2002).  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Earlier effective date claim

As an initial matter, the Board notes that the veteran's 
claim for service connection for sarcoidosis was previously 
denied in a July 1999 rating decision.  Previous 
determinations, which are final and binding, will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105(a) (2004).  The veteran does not contend, 
nor does the evidence show, any basis for a finding of clear 
and unmistakable error in the July 1999 rating decision.

Accordingly, the pertinent regulation states that with a 
reopened claim, as here, where the new and material evidence 
is received after a final disallowance, the effective date is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii) and (r) 
(2004).

A "claim"' is defined in the VA regulations as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. 
§ 3.155(a) (2004).  Significantly, such an informal claim 
must identify the benefit sought.  Id.  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).

The Board has scoured the record for evidence of a reopened 
claim for service connection for sarcoidosis since the 
veteran was advised of the July 1999 denial of service 
connection for sarcoidosis by letter dated August 20, 1999.  
It is worth noting that the veteran has been in receipt of 
nonservice-connected pension benefits since June 1991 and 
that until service connection for sarcoidosis was granted, 
sarcoidosis was considered a nonservice-connected disability 
and was a factor in his award of pension benefits.

This is pertinent because, while there are several items of 
correspondence from the veteran to VA between August 1999 and 
January 2001, and even some documents that refer to his 
sarcoidosis and his disabilities related to that disease 
process, there is no document, until a written statement from 
the veteran received at the RO on January 29, 2001, which 
requested a determination of entitlement, or evidence a 
belief in entitlement, to service connection for sarcoidosis.  
It was not until the veteran's January 2001 written statement 
that he clarified with respect to sarcoidosis that "[w]hat I 
am trying to establish now is [entitlement to] service [-] 
connect[ed] [benefits for sarcoidosis]."

In this case, no earlier correspondence from the veteran 
between August 1999 and January 2001 showed a clear intent on 
his part to request entitlement to service connection for 
sarcoidosis.  There was, therefore, nothing that VA could 
construe as "evidencing a belief in entitlement" to 
compensation for sarcoidosis during this period.  

The veteran's representative, in a January 2005 written 
statement, reported that the effective date of the grant of 
service connection for sarcoidosis "should be the date [the 
veteran] originally requested this benefit."  The Board 
notes that the veteran originally requested VA benefits for 
sarcoidosis in March 1988.  Nonservice-connected pension 
benefits were initially denied for this disability in a June 
1988 rating decision, and, as noted above, service-connected 
compensation benefits for sarcoidosis were most recently 
denied in a July 1999 rating decision.  

While the Board is aware of the veteran's contentions, it is 
bound by the pertinent VA regulations which reveal that the 
effective date of a claim to reopen, as here, is the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii) and (r) (2004).

When the veteran filed his claim for sarcoidosis on January 
29, 2001, it was a claim to reopen since there was a prior 
final disallowance of this claim, as discussed above.  
Pursuant to 38 C.F.R. § 3.400, the veteran is not entitled to 
an effective date any earlier than January 29, 2001, for the 
grant of service connection for sarcoidosis.  

Therefore, after a thorough review of the evidence of record, 
the Board concludes that the veteran did not submit an 
informal claim for service connection for sarcoidosis that 
remained unadjudicated at any time prior to January 29, 2001.  
The informal claim to reopen his claim for service connection 
for this condition was received on January 29, 2001.  In 
light of the foregoing, the Board concludes that an effective 
date earlier than January 29, 2001, is not warranted in this 
case under VA regulations governing effective dates for 
awards based on an original claim for service connection or a 
reopened claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i), (q)(ii), and (r) (2004).

Initial rating claim

The veteran desires a higher rating for his service-connected 
sarcoidosis.  He maintains, in essence, that the 30 percent 
evaluation currently assigned does not adequately reflect the 
severity of his impairment.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based upon an average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

Because the veteran is appealing the initial assignment of 
his disability ratings, the severity of the disabilities are 
to be considered during the entire period from the initial 
assignment of the disability ratings to the present. See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  As this case involves the rating assigned in 
connection with the original grant of service connection for 
sarcoidosis, the Board will follow the mandates of the 
Fenderson case in adjudicating this claim.

The veteran's sarcoidosis is currently evaluated as 30 
percent disabling under Diagnostic Code 6846.  The pertinent 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6846 provide 
as follows:

100%  Cor pulmonale, or; cardiac 
involvement with congestive heart 
failure, or; progressive pulmonary 
disease with fever, night sweats, and 
weight loss despite treatment.

60%  Pulmonary involvement requiring 
systemic high dose (therapeutic) 
corticosteroids for control.

30%  Pulmonary involvement with 
persistent symptoms requiring chronic low 
dose (maintenance) or intermittent 
corticosteroids.

In addition, Diagnostic Code 6846 provides that either the 
active disease or residuals may be rated as chronic 
bronchitis (Diagnostic Code 6600) and extra-pulmonary 
involvement under the specific body system involved.  Since 
sarcoidosis may be rated as chronic bronchitis, Diagnostic 
Code 6600 is also relevant to the rating of the veteran's 
disability.  Similarly, the medical evidence shows that the 
veteran has ocular symptomatology due to sarcoidosis, so 
Diagnostic Codes 6000 et seq. have been considered.

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6600 (2004) [bronchitis, chronic] provides as follows:

100% FEV-1 less than 40 percent of 
predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40-
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy.

60% FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, 
or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory 
limit).

30% FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.

For the reasons explained below, the Board finds that a 
higher initial evaluation is warranted and that staged 
ratings apply in this case.  In this regard, the Board finds 
that for the period prior to April 29, 2004, a higher 
disability evaluation for sarcoidosis is warranted with 
application of Diagnostic Codes 6600 and 6000.  The 
preponderance of the evidence reveals that a 30 percent 
rating is warranted for pulmonary sarcoidosis under 
Diagnostic Code 6600 and that a separate 10 percent rating is 
warranted for under Diagnostic Code 6000.  The Board finds 
that the preponderance of the evidence also supports a higher 
evaluation of 60 percent under Diagnostic Code 6846 for the 
period from April 29, 2004.

Period prior to April 29, 2004

As noted above, the veteran's sarcoidosis is currently 
evaluated as 30 percent disabling under Diagnostic Code 6846.  
The Board does not find that a higher rating under this 
Diagnostic Code is warranted for the period prior to April 
29, 2004.  This is so because the preponderance of the 
evidence did not show pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
The VA treatment records during this period reveal that the 
veteran was prescribed corticosteroids intermittently or in 
low, or maintenance, doses.  While sometimes during the 
period prior to April 29, 2004, the veteran was prescribed as 
much as 20 milligrams (mg) of Prednisone daily, the records 
reveal that he took this level of corticosteroids only 
intermittently during this period and that he more often took 
lower doses, including 5 mg and 10 mg doses.  For example, VA 
treatment records dated from September to November 2002 show 
Prednisone use tapering as does a clinical record of 
treatment dated March 31, 2003.

The Board has considered, alternately, rating the veteran's 
sarcoidosis as chronic bronchitis under Diagnostic Code 6600 
and extra-pulmonary involvement under the specific body 
system involved.  While the Board finds that a rating higher 
than 30 percent under Diagnostic Code 6600 is not warranted, 
it finds that a separate 10 percent rating is warranted for 
ocular involvement.

With regard to Diagnostic Code 6600, the Board does not find 
that the evidence reflects pulmonary impairment consistent 
with a 60 percent rating, that is, FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A December 2000 pulmonary function test (PFT) 
reflected FEV-1 of 65 percent predicted; FEV-1/FVC of 86 
percent; and DLCO (SB) of 56-percent predicted.  The Board 
notes that during a November 2001 VA examination, the veteran 
"did not want to have PFTs performed."  Thus, the available 
evidence more closely approximates the criteria for a 30 
percent rating under Diagnostic Code 6600.

The medical evidence of record reveals that there is extra-
pulmonary involvement, that is, the veteran has ocular 
symptomatology due to sarcoidosis.  The note following 
Diagnostic Code 6009 states that for eye disabilities listed 
in Diagnostic Code 6000 through 6009, including Diagnostic 
Code 6000 for uveitis and Diagnostic Code 6005 for 
chorioditis, those disabilities "in chronic form, are to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a 
(2004).  Normal vision is 20/40.  38 C.F.R. § 4.77 (2004). 

An August 2002 note from one of the veteran's treating 
physicians noted that he had uveitis secondary to sarcoidosis 
which needed chronic prednisone treatment.  The VA treatment 
records show that the veteran takes one percent prenisolone 
acetate eyedrops.  

While the period in question here is prior to April 29, 2004, 
the Board has considered a February 2005 VA eye examination 
report which assessed the veteran's eye disability.  At that 
time, the examiner found that the veteran had active, chronic 
panuveitis, multifocal chorioditis, and cystoid macular edema 
with corrected visual acuity of 20/40, secondary to 
sarcoidosis.  At the time of that examination, assessment of 
the left eye was limited because the veteran was also noted 
to have had blunt trauma to the left eye in December 2004.  
With regard to the period in question here, prior to April 
29, 2004, the medical evidence reveals visual acuity in both 
eyes correctable to normal.  

Thus, the medical evidence reveals that the veteran has 
active uveitis, chorioditis and cystoid macular edema 
secondary to sarcoidosis.  The medical evidence also shows 
that the veteran has normal, or 20/40 vision, corrected, so 
there is no ratable impairment of visual acuity.  During the 
February 2005 VA eye examination, his primary complaints were 
of decreased visual acuity and chronic photophobia.  The 
record reveals no complaints or treatment referable to 
impairment of field loss, pain, rest-requirements, or 
episodic incapacity.  

However, given the veteran's visual complaints and the fact 
that the most recent VA eye examination assessed several 
active eye conditions secondary to sarcoidosis, the Board 
finds that a separate 10 percent evaluation is warranted for 
panuveitis, multifocal chorioditis, and cystoid macular edema 
with corrected visual acuity of 20/40, secondary to 
sarcoidosis. 

The medical evidence does not reveal any other extra-
pulmonary symptomatology.  The veteran has asserted that he 
has orthopedic disabilities related to sarcoidosis; however, 
a recent February 2005 VA sarcoidosis examination concluded 
that "[n]o clinical evidence or historical evidence is 
present to support a diagnosis of sarcoidosis involving the 
joints."  In this regard, the Board notes that the veteran 
is not competent to give an opinion requiring medical 
knowledge such as is involved in making diagnoses or 
explaining the etiology of a condition as he is a layperson.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board concludes that, resolving any doubt in 
the veteran's favor, the evidence reveals that for the period 
prior to April 29, 2004, a higher initial rating is warranted 
in that a separate 10 percent rating is warranted for ocular 
manifestations of sarcoidosis under Diagnostic Code 6000.  

Period from April 29, 2004

As noted above, Diagnostic Code 6846 provides for a 60 
percent rating for pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control.  The 
medical evidence of record reveals that since April 29, 2004 
the veteran has required systemic high dose corticosteroids 
for control.  In this regard April 29, 2004, VA medical 
treatment records reveal that the veteran was taking 20 mg of 
Prednisose, a corticosteroid, on a daily basis.  In addition, 
the veteran was taking 10 mg of Methotrexate and 15 other 
medications regularly.  August 2004 VA treatment records 
again show that the veteran continued to take 20 mg of 
Prednisose, a corticosteroid, on a daily basis, in addition 
to his other medications.  Finally, his February 2005 VA 
examination report noted that he has been taking Methotrexate 
for a year and that he continued to take 20 mg of Prednisose 
on a daily basis.  Accordingly, the Board finds that since 
April 29, 2004, the veteran's disability picture more nearly 
approximates the criteria necessary for a 60 percent 
disability rating under Diagnostic Code 6846.

However, the record does not show any symptomatology 
objectively confirmed that would warrant a finding that the 
disability is more accurately assessed in the 100 percent 
criteria under the current version of Diagnostic Code 6846.  
The medical evidence of record does not reveal complaints, 
treatment, or diagnoses referable to cor pulmonale or cardiac 
involvement with congestive heart failure or progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.  The February 2005 VA examiner noted that 
the veteran was unaware of any heart problem and noted after 
examination that the final diagnoses included "[n]o heart 
disease."

Likewise, a higher disability evaluation for sarcoidosis is 
not warranted with application of Diagnostic Codes 6600 and 
6000.  For the reasons stated above, the Board does not find 
that a higher rating is warranted for this period for 
evaluation of the veteran's eye disability under Diagnostic 
Code 6000.  With regard to Diagnostic Code 6600, the Board 
does not find that the evidence reflects pulmonary impairment 
consistent with FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  The FEV-1 was 70 
percent predicted at the time of the February 2005 VA 
examination.  It was noted that DLCO would not be useful.  
The examiner noted that the test results showed only mild 
restriction.  

Thus, resolving any doubt in the veteran's favor, the Board 
finds that the record supports a 60 percent evaluation for 
the period beginning April 29, 2004.


ORDER

Entitlement to an effective date earlier than January 29, 
2001, for the grant of service connection for sarcoidosis is 
denied.

Prior to April 29, 2004, entitlement to a higher evaluation 
for the pulmonary aspects of the veteran's sarcoidosis, is 
denied.

Prior to April 29, 2004, entitlement to a separate 10 percent 
evaluation for active, chronic panuveitis, multifocal 
chorioditis, and cystoid macular edema with corrected visual 
acuity of 20/40, secondary to sarcoidosis, is granted, 
subject to the regulations governing the payment of monetary 
awards.

Since April 29, 2004, entitlement to a higher evaluation of 
60 percent for pulmonary sarcoidosis, is granted, subject to 
the regulations governing the payment of monetary awards.


REMAND

With regard to the veteran's left wrist and left thumb 
claims, the Board finds that a remand is necessary in order 
to satisfy the duty to assist which includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§§  U.S.C.A. § 5103A(d)(1).  

The service medical records reveal that on September 2, 1976, 
the veteran sought medical treatment, in part, for a swollen 
left hand.  He reported that he dropped a transmission on his 
left hand and it was noted that there was a lump on the 
dorsal side at the metatarsal area.  He was sent for X-rays.  
A September 10, 1976, treatment record noted that the left 
hand X-rays taken on September 2, 1976, revealed a "small 
density seen on dorsal aspect of corpus on lat.  May be a 
small chip fx."  Two months later, a November 10, 1976 
medical treatment record noted left wrist swelling and 
reported that "[w]rist appears to be mild strain."

While the November 2001 VA examiner who provided a negative 
medical nexus opinion with regard to the left wrist made note 
of the November 1976 service medical record, that examination 
report did not address the two service medical records 
prepared in September 1976 which appear to indicate that the 
veteran may have sustained a fracture to the left hand.

The Board notes that post-service records indicate that the 
veteran underwent left wrist surgery in 1991 and that he has 
recently complained of a "trigger thumb" on the left.  For 
these reasons, the Board finds that another VA medical 
examination with a medical opinion is warranted in order to 
decide the left wrist and left thumb claims.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should arrange to have the 
veteran scheduled for an appropriate VA 
examination to determine the etiology of 
any current left wrist and left thumb 
disorders.  The examiner should review 
the claims folders in connection with the 
examination.  The examiner is requested 
to identify any current left wrist and 
left thumb disorders.  In particular, the 
physician is to provide an opinion, as to 
each diagnosed left wrist and left thumb 
disorder, whether it is least as likely 
as not (i.e., is there a 50/50 chance) 
that such diagnosed disorder is related 
to service, including the September 1976 
left hand injury noted in the service 
medical records.  If and only if a left 
wrist disorder is found to be related to 
service, the examiner is also requested 
to indicate whether it is least as likely 
as not that any diagnosed left thumb 
disorder is related to the left wrist 
disorder.  The rationale for all opinions 
expressed should be provided.  

2.  The RO should readjudicate the 
appellant's claims for service connection 
for left wrist and left thumb disorders 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  In the 
event that any of the veteran's claims 
remain denied, he and his representative, 
if applicable, should be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.

Thereafter, and the case should be returned to the Board for 
further appellate consideration if otherwise in order.  The 
appellant need take no action until otherwise notified.  The 
Board intimates no opinion as to the final outcome warranted 
in this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


